Citation Nr: 1749363	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  10-18 630	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

Entitlement to service connection for an eye disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from December 1959 to November 1963 and from February 1964 to December 1980. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision of the Baltimore, Maryland Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified before the undersigned Veterans Law Judge in a hearing in Washington, DC in September 2015.  

In January 2016, the Board remanded the issue on appeal to the RO for additional development.  

The Board also remanded the issues of service connection for a neck disability, right and left shoulder disability, right and left knee disability, a right elbow disability, and a psychiatric disorder.  Upon remand, these claims were granted in a September 2016 rating decision.  As the benefits sought were granted in full, those issues are no longer before the Board.

Misfiled documents were discovered by the Board in this Veteran's claims file.  The documents consisted of six envelopes of medical records pertaining to a different Veteran.  These misfiled documents appear to have been mistakenly included in this Veteran's file, but do not appear to have had any impact in the instant appeal.  Accordingly, the Board removed those records in March 2017 for association with the correct Veteran's claims file.


FINDING OF FACT

In October 2017, which was prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.

CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran through his authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

After the remand, the Board obtained an expert medical opinion pursuant to 38 C.F.R. § 20.901(a).  After being sent a copy of the opinion in August 2017, the Veteran, through his authorized representative in October 2017, withdrew this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
RYAN T. KESSEL
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


